 

 
 
 
 
 
 
 
 
Summary Plan Description
 
 
Pentegra Defined Benefit Plan
for Financial Institutions
 
 
as adopted by:
Federal Home Loan Bank of Des Moines
 
January 1, 2011

 

--------------------------------------------------------------------------------

 

Important Notice
 
 
This booklet contains a summary of your plan rights and benefits under the
Federal Home Loan Bank of Des Moines Plan. If you have difficulty understanding
any part of this booklet, contact your Human Resources Officer at his/her
office: 515-281-1000.
 
 
Aviso Importante
 
Este folleto contiene un resumen de los derechos y beneficios bajo el Plan de
Federal Home Loan Bank of Des Moines. Si tiene dificultad para entender
cualquier parte de este folleto, comuniquese con el Oficial De Recursos Humanos
en su oficina: 515-281-1000.

 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 
 
 
TO OUR MEMBERS:
 
We are pleased to present your Summary Plan Description. This Summary has been
prepared to help you understand the retirement plan which is provided by the
Federal Home Loan Bank of Des Moines through its participation in the Pentegra
Defined Benefit Plan for Financial Institutions (formerly known as the Financial
Institutions Retirement Fund) (the "Pentegra DB Plan").
 
The Pentegra DB Plan is a large, non-profit, tax-exempt pension trust which was
created in 1943. It is administered by a professional staff under the direction
of a Board of Directors comprised of presidents of Federal Home Loan Banks and
officers of various participating employers.
 
The Pentegra DB Plan enables financial institutions and other organizations
serving them to provide for the security of their employees. It invests the
contributions made to it and, under its Comprehensive Retirement Program (a
defined benefit pension Plan), it pays out retirement, disability and death
benefits.
 
This Summary highlights the main benefit features of your retirement plan. The
Pentegra DB Plan Regulations contain the governing provisions and should be
consulted as official text in all cases. If there is any conflict between this
Summary Plan Description and the Pentegra DB Plan=s Regulations, the Pentegra DB
Plan=s Regulations will control. Either your employer or the Pentegra DB Plan
will provide you with a copy of the Regulations at your request.
 
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.
 
 
 
Board of Directors    
Pentegra Defined Benefit Plan for
Financial Institutions

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 
Page
Employee Eligibility
1
 
Service and Salary
2
 
Benefit Service
2
 
Vesting Service
2
 
Salary
2
 
Vesting
3
 
Retirement Benefits
3
 
General
3
 
Normal Retirement
3
 
Late Retirement
4
 
Early Retirement for Employees Hired Prior to January 1, 2004
4
 
Early Retirement for Employees Hired on or After January 1, 2004
5
 
Disability Retirement
6
 
Retirement Adjustment Payment
7
 
Post-Retirement Increments
7
 
Post-Retirement Increments upon attainment of Early Retirement:
8
 
Upon attainment of Early Retirement for Employees hired prior to January 1, 2004
8
 
Upon attainment of Early Retirement for Employees hired on or after January 1,
2004
9
 
Death Benefit
10
 
Death Benefit in Active Service
10
 
Death Benefit in Retirement
10
 
Optional Forms of Retirement Benefit
11
 
Direct Rollovers
12
 
Paying for Your Benefits
12
 
Your Personal Annual Statement
12
 
Reinstatement of Membership and Service
13
 
Leaves of Absence
14
 
Limitations on Benefits
15
 
Insurance of Benefits
15
 
Disputed Claims Procedure
16
 
Qualified Domestic Relations Orders (QDROs)
16
 
Statement of ERISA Rights
16
 
Other Plan Information
18
 

 

 

--------------------------------------------------------------------------------

 

 
 
 
ELIGIBILITY
 
 
You must become a Member when eligible and will be enrolled by your employer at
that time. An employee will be eligible for membership in the Comprehensive
Retirement Program on the first day of the month following satisfaction of your
employer's waiting period, if any. Your employer's current waiting period for
new employees is:
    
One year of service and attainment of age 21
 
If you are expected to complete 1,000 hours of service in the 12 consecutive
months following your enrollment date, you will be enrolled as an active Member
and, as such, will be entitled to all the benefits described in this Summary. If
you are not expected to complete 1,000 hours of service in this 12 consecutive
month period, you will be enrolled as an inactive Member and, as such, will not
accrue or be entitled to any retirement or death benefits (see Article X,
Section 3 of the Regulations). Subsequently, you will be active or inactive
depending on whether or not you complete 1,000 hours of service in each calendar
year.
 
In counting hours, you will be credited with an hour of service for every hour
for which you have a right to be paid. This includes vacation, sick leave, jury
duty, etc., and any hours for which back pay may be due.
 
NOTE:
 
•    
Regardless of the above, you will not be eligible for membership while you are
in a class of employees which your employer has obtained permission to exclude
(see Article II, Section 2 of the Regulations). Any such classes which your
employer now excludes are listed directly below. (If none are listed, this Note
may be disregarded.)

 
•    
Employees hired on or after January 1, 2011 are not eligible for membership in
the Plan.

 
 
 

1

--------------------------------------------------------------------------------

 

SERVICE AND SALARY
 
 
Your benefits are based on your Benefit Service and Salary. The period of
Benefit Service is the number of years and months of employment upon which
benefits are determined under the Plan.
 
Benefit Service includes:
 
Prior Service - any or all employment prior to the date your employer joined the
Pentegra DB Plan for which your employer has purchased credit.
 
plus
 
Membership Service (or future service) - period of employment as an active
Member (see Page 1) from enrollment to retirement, death or other termination.
 
For example, suppose a person joined his employer at age 35. Then 10 years
later, when he was 45, his employer joined the Pentegra DB Plan and purchased
credit for his 10 years of prior service. After 20 years of membership service
he will reach the Plan's normal retirement age (65) and will then have 30 years
of Benefit Service:
 
Prior Service
10 Years
 
+
+
 
Membership Service
20 Years
 
=
=
 
Benefit Service
30 Years

 
The easy way to approximate how much Benefit Service you would have upon
retirement at age 65 is to subtract from 65 whatever age you were when your
Benefit Service began.
 
Vesting Service is the period used to determine whether or not an employee is
vested and eligible for early retirement. It is your period of employment
measured from the first day of the month in which you were hired (but not before
the earliest date your employer provided credit under any pension plan) to the
last day of the month in which you terminate employment. (Refer to Page 3
describing Vesting.)
 
Salary is your total taxable compensation as reported on your Internal Revenue
Service Form W-2 (exclusive of any compensation deferred from a prior year).
Salary includes any pre-tax contributions to a Section 401(k) plan and, unless
the employer elects otherwise, pre-tax contributions to a Section 125 cafeteria
plan as well as Qualified Transportation Fringe benefits as defined under
Section 132(f) of the Internal Revenue Code.
 
For the 2011 calendar year, only Salary earned up to $245,000 can be considered
in determining your accrued benefit under this Plan.
 
NOTE:
 
•    
Effective January 1, 2009, any payments made under a long-term incentive
compensation plan shall be excluded from the definition of Salary.

 
 
 
 
    

2

--------------------------------------------------------------------------------

 

VESTING
 
 
"Vested" means that you have a nonforfeitable right to a retirement benefit
which you will not lose if you terminate your employment. You will become vested
in accordance with the following schedule:
 
Completed Years
of Employment
 
Vested
Percentage
Less than 5
5 or more
0
100%

 
You are automatically 100% fully vested upon reaching age 65, regardless of the
number of years of employment you have completed.
 
If you terminate employment after becoming fully vested, you are entitled to
receive a retirement benefit (see the “Retirement Benefits” section). If, for
example, you are 100% vested upon termination of employment, you would be
entitled to a retirement allowance at age 65 equal to 100% of the allowance
accrued to your termination date. If you are not vested at termination, you will
not be entitled to any retirement benefit.
 
NOTE:
 
•    
See Reinstatement of Membership and Service explained later.

 
 
 
 
RETIREMENT BENEFITS
 
General:
 
The regular form of all retirement benefits provides a retirement allowance (see
normal, early and disability retirement formulas) plus a retirement death
benefit (explained later). Instead of choosing the regular form, you may select
one of the optional forms as described in the "Optional Forms of Retirement
Benefit section of this Summary.
 
All retirement allowances are in addition to Social Security, and are payable in
monthly installments for life. In addition, all retirement allowances must begin
as of the April 1st of the calendar year following the later of (i) the calendar
year in which you reach age 70, or (ii) the calendar year in which you retire
(Required Beginning Date). However, if you are a 5% owner, your Required
Beginning Date is the April 1st of the calendar year following the calendar year
in which you reach age 70, even if you are still working.
 
Normal Retirement:
 
Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:
 
2.25
%
X
Years of
Benefit
Service
X
High-3
Average
Salary
=
Regular
Annual
Allowance

 

3

--------------------------------------------------------------------------------

 

Example: You had 30 years of vesting and Benefit Service at termination of
employment and your average annual Salary for the three (3) consecutive years of
highest Salary during Benefit Service ("High-3 Average Salary") was $40,000.
Your annual retirement allowance would be determined as follows:
 
 
 
Years of Benefit Service
 
High-3 Average Salary
 
Regular Annual Allowance
2.25
%
X
30 yrs. (=67.5%)
X
$40,000
=
$27,000

 
If you do not continue in your employer's service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date, in which case your normal retirement allowance will be increased
actuarially.
 
Late Retirement:
 
If you continue in employment beyond the Plan's normal retirement age (65), you
will receive a benefit determined under the employer's benefit formula based on
Salary and Benefit Service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at age
(65) actuarially increased.
 
NOTE:
 
•    
Special rules apply to Members who reached age 65 prior to July 1, 1988 and
continued in employment beyond that date.

 
 
Early Retirement for Employees Hired Prior to January 1, 2004:
 
If you leave your employer prior to age 65, after having become fully vested
(see Page 3), you will be entitled to an early retirement benefit. The
retirement allowance payable at age 65 is equal to the vested amount of the
normal retirement allowance accrued to your termination date. Payment may be
commenced as early as age 45, in which case the allowance otherwise payable at
age 65 is reduced by applying an early retirement factor based on your age when
payments begin (see below). Payment may also be deferred to any time up to your
Required Beginning Date, in which case the retirement allowance payable at age
65 will be increased actuarially.
 
Example: You terminate employment at age 54 after 12 years of benefit service
(rather than at age 65 after 30 years), and your High-3 Average Salary over such
a period is $40,000. Your annual retirement allowance commencing at age 65 would
be:
 
 
 
Years of Benefit Service
 
High-3 Average Salary 
 
Regular Annual Allowance Payable at Age 65
2.25
%
X
12 yrs. (=27%)
X
$
40,000
 
=
$
10,800
 

 
If, on the other hand, the member elected to have his retirement allowance
commence immediately, the allowance payable at age 65 would be reduced as
follows:
 
Annual Allowance Payable at Age 65
 
Early Retirement Factor (Age 54)
 
Regular Annual Allowance Payable Immediately (Age 54)
$10,800
X
47%
=
$5,076

 

4

--------------------------------------------------------------------------------

 

NOTE:
 
•    
The reduction in allowance takes into account that the allowance to a younger
person will probably be payable for a longer period of time. The factor is
calculated by subtracting 6% for each year between age 60 and 65, 4% for each
year between age 55 and 60 and 3% for each year between age 45 and 55. At age 55
the early retirement factor is 50%. (Interpolation shall be made to the nearest
month.)

 
Age When Allowance Begins
 
Factor
 
Age When Allowance Begins
 
Factor
 
Age When Allowance Begins
 
Factor
45
 
20
%
 
52
 
41
%
 
59
 
66
%
46
 
23
%
 
53
 
44
%
 
60
 
70
%
47
 
26
%
 
54
 
47
%
 
61
 
76
%
48
 
29
%
 
55
 
50
%
 
62
 
82
%
49
 
32
%
 
56
 
54
%
 
63
 
88
%
50
 
35
%
 
57
 
58
%
 
64
 
94
%
51
 
38
%
 
58
 
62
%
 
65
 
100
%

 
 
•    
For members enrolled prior to January 1, 2004, the benefit you accrued through
December 31, 2003 will be subject to the Rule of 70 early retirement reduction
factors. Accordingly, if the total of your age and years of vesting service at
termination of employment is at least 70, your early retirement allowance which
you accrued prior to January 1, 2004, will be reduced by 1.5% for each year you
are under age 65 when your allowance begins. If your age and years of vesting
service at termination of employment are not equal to or greater than 70, then
the portion of your benefit which you accrued prior to January 1, 2004 shall be
reduced by 3% for each year you are under age 65 when your allowance begins. The
portion of your benefit which you accrue subsequent to December 31, 2003 shall
be subject to the early retirement reduction factors illustrated above.

 
 
Early Retirement For Employees Hired On or After January 1, 2004:
 
 
If you leave your employer prior to age 65, after having become fully vested
(see Page 3), you will be entitled to an early retirement benefit. The
retirement allowance payable at age 65 is equal to the vested amount of the
normal retirement allowance accrued to your termination date. Payment may be
commenced as early as age 55, in which case the allowance otherwise payable at
age 65 is reduced by applying an early retirement factor based on your age when
payments begin (see below). Payment may also be deferred to any time up to your
Required Beginning Date, in which case the retirement allowance payable at age
65 will be increased actuarially.
 
Example: You terminate employment at age 61 after 20 years of benefit service
your High-3 Average Salary over such a period is $40,000. Your annual retirement
allowance commencing at age 65 would be:
 
 
 
Years of Benefit Service
 
High-3 Average Salary
 
Regular Annual Allowance Payable at Age 65
2.25
%
X
20 yrs. (=45%)
X
$
40,000
 
=
$
18,000
 

 

5

--------------------------------------------------------------------------------

 

If, on the other hand, the member elected to have his retirement allowance
commence immediately, the allowance payable at age 65 would be reduced as
follows:
 
Annual Allowance Payable at Age 65
 
Early Retirement Factor (Age 61)
 
Regular Annual Allowance Payable Immediately (Age 61)
$18,000
X
76%
=
$13,680

 
NOTE:
 
•    
The reduction in allowance takes into account that the allowance to a younger
person will probably be payable for a longer period of time. The factor is
calculated by subtracting 6% for each year between age 60 and 65 and 4% for each
year between age 55 and 60. At age 55 the early retirement factor is 50%.
(Interpolation shall be made to the nearest month.)

 
 
Age When Allowance Begins
 
Factor
 
Age When Allowance Begins
 
Factor
55
 
50
%
 
60
 
70
%
56
 
54
%
 
61
 
76
%
57
 
58
%
 
62
 
82
%
58
 
62
%
 
3
 
88
%
59
 
66
%
 
64
 
94
%
 
 
 
 
65
 
100
%

(Interpolation is made to the nearest month.)
 
 
Disability Retirement:
 
If, after completing one year of membership service or having been credited with
five (5) years of Benefit Service (not counting service during a leave of
absence) but before reaching age 65, you have to stop working because of a
disability, you may be entitled to a disability retirement benefit. First, you
must file an application with the Pentegra DB Plan within 13 months after the
date you had to stop working. Second, you must satisfy either Test A or B below:
 
Test A Certification by doctors designated by the Pentegra DB Plan that your
disability (i) prevents you from doing the kind of work for which you are fitted
or trained, and (ii) is expected to last at least 12 months from the date you
had to stop working or to result in death.
 
or
 
Test B Proof that you are eligible for disability insurance benefits under Title
II of the Federal Social Security Act.
 
Generally, the annual disability retirement allowance payable immediately, and
for as long as you are disabled, is the higher of (i) an amount equal to the
normal retirement allowance accrued to your termination date, or (ii) 30% of
average annual Salary for the five (5) highest paid consecutive years of Benefit
Service ("High-5 Average Salary"). However, it cannot be more than what your
normal retirement allowance would have been if you had stayed in service to age
65.
 
You may be required to provide evidence as often as annually that you continue
to be disabled.
 
NOTE:
 
•    
Notwithstanding the foregoing, if you are on a medical leave of absence which
directly results in a subsequent disability, you may be entitled to a disability
benefit.


6

--------------------------------------------------------------------------------

 

Retirement Adjustment Payment:
(Applicable only to those enrolled prior to July 1, 1983)
 
If you retire after age 55 (whether normal, early or disability retirement), you
will be entitled to a one-time Retirement Adjustment Payment. Please note that
under the provisions of the plan, you are deemed to be retired upon your
termination of employment with a deferred vested benefit. The Retirement
Adjustment Payment is a single lump sum equal to three months' regular
retirement allowance payable when your allowance begins.
 
To illustrate, the annual allowance upon normal retirement would be calculated
as shown on Page 3. Assume the annual retirement allowance was $9,300, then in
addition to such allowance, the Member would receive a Retirement Adjustment
Payment as follows:
Regular Annual Allowance
 
 
 
 
Retirement Adjustment Payment
$
9,300
 
 
12
 
=
$775 (per month) X 3 =
$
2,325
 

 
 
Post-Retirement Increments:
 
Effective June 1, 2004, as a retiree, other than a disability retiree, who is
receiving allowance payments you will be entitled to a payment of 2% of your
annual retirement allowance at the end of the calendar year in which you attain
age 66. This is a cumulative increment so that the following year, when you are
67, the payment will be 4%, then 6%, then 8%, etc. Such increasing payments will
continue to be made as long as you live. For example:
Your Age
 
Increment Rate
 
Annual Allowance
 
Incremental Payment at Year End
66
 
2
%
 
$
9,300
 
 
$
186
 
67
 
4
%
 
$
9,300
 
 
$
372
 
68
 
6
%
 
$
9,300
 
 
$
558
 

 
If you terminated prior to June 1, 2004, the Post-Retirement Increment is 1% of
your annual retirement allowance at the end of the calendar year in which you
attain age 66. Accordingly, the following year when you are 67, the payment will
be 2%, then 3%, then 4%, etc.
 
NOTES:
 
•    
You always measure your age at the end of the calendar year back to age 65 to
determine your applicable rate.

 
•    
Each Post-Retirement Increment is based on the retirement allowance you actually
receive. Similarly, it would continue in the same manner to your surviving
contingent annuitant if you had elected such an optional form of retirement
benefit (see Article VI of the Regulations) based on the contingent annuitant's
allowance.

 

7

--------------------------------------------------------------------------------

 

Post-Retirement Increments upon attainment of Early Retirement:
 
FOR EMPLOYEES HIRED PRIOR TO JANUARY 1, 2004: If you are an active member of the
Pentegra DB Plan as adopted by the Federal Home Loan Bank of Des Moines on or
after June 1, 2004 and you retire upon the attainment of your early retirement
age (age 45) you will receive a 1% Post-Retirement Increment commencing at the
end of the calendar year following the later of the calendar year in which you
attain age 46 or the calendar year in which you commence receipt of your
benefit. The increment will be increased to 2% for each year following the
calendar year in which you attain age 65. For example, suppose you begin to
receive your benefit at age 45, your increment would increase as follows:
 
Your Age
 
Increment Rate
 
Annual Allowance
 
Incremental Payment at Year End
46
 
1
%
 
$
9,300
 
 
$
93
 
47
 
2
%
 
$
9,300
 
 
$
186
 
58
 
13
%
 
$
9,300
 
 
$
1,209
 
59
 
14
%
 
$
9,300
 
 
$
1,302
 
66
 
22
%
 
$
9,300
 
 
$
2,046
 
67
 
24
%
 
$
9,300
 
 
$
2,232
 

 
Suppose you begin to receive your benefit at age 50, your increment would
increase as follows:
 
Your Age
 
Increment Rate
 
Annual Allowance
 
Incremental Payment at Year End
51
 
1
%
 
$
9,300
 
 
$
93
 
52
 
2
%
 
$
9,300
 
 
$
186
 
63
 
13
%
 
$
9,300
 
 
$
1,209
 
66
 
17
%
 
$
9,300
 
 
$
1,581
 
68
 
21
%
 
$
9,300
 
 
$
1,953
 

 
NOTE:
 
•    
Each Post-Retirement Increment is based on the retirement allowance you actually
receive. Similarly, it would continue in the same manner to your surviving
contingent annuitant if you had elected such an optional form of retirement
benefit (see Article VI of the Regulations) based on the contingent annuitant's
allowance.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

8

--------------------------------------------------------------------------------

 

 
 
 
 
Post-Retirement Increments upon attainment of Early Retirement:
 
FOR EMPLOYEES HIRED ON OR AFTER JANUARY 1, 2004: If you are an active member of
the Pentegra DB Plan as adopted by the Federal Home Loan Bank of Des Moines on
or after June 1, 2004 and you retire upon the attainment of your early
retirement age (age 55) you will receive a 1% Post-Retirement Increment
commencing at the end of the calendar year following the later of the calendar
year in which you attain age 56 or the calendar year in which you commence
receipt of your benefit. The increment will be increased to 2% for each year
following the calendar year in which you attain age 65. For example, suppose you
begin to receive your benefit at age 55, your increment would increase as
follows:
 
Your Age
 
Increment Rate
 
Annual Allowance
 
Incremental Payment at Year End
56
 
1
%
 
$
9,300
 
 
$
93
 
57
 
2
%
 
$
9,300
 
 
$
186
 
65
 
10
%
 
$
9,300
 
 
$
930
 
67
 
14
%
 
$
9,300
 
 
$
1,302
 
69
 
28
%
 
$
9,300
 
 
$
2,604
 

 
Suppose you begin to receive your benefit at age 60, your increment would
increase as follows:
 
Your Age
 
Increment Rate
 
Annual Allowance
 
Incremental Payment at Year End
61
 
1
%
 
$
9,300
 
 
$
93
 
62
 
2
%
 
$
9,300
 
 
$
186
 
66
 
7
%
 
$
9,300
 
 
$
651
 
70
 
15
%
 
$
9,300
 
 
$
1,395
 

 
NOTE:
 
•    
Each Post-Retirement Increment is based on the retirement allowance you actually
receive. Similarly, it would continue in the same manner to your surviving
contingent annuitant if you had elected such an optional form of retirement
benefit (see Article VI of the Regulations) based on the contingent annuitant's
allowance.

 
 
 
 
 
 
 
    

9

--------------------------------------------------------------------------------

 

DEATH BENEFIT
 
 
In Active Service:
 
If you are vested and die while in active service, your beneficiary would be
entitled to a lump sum death benefit equal to 100% of your last 12 months'
Salary, plus an additional 10% of such Salary for each year of Benefit Service
until a maximum of 300% of such Salary is reached for 20 or more years, plus a
refund of your own contributions, if any, with interest.
 
Example: You die after 15 years of Benefit Service and your last 12 months'
Salary is $32,000. Your beneficiary would get:
 
 
 
Last 12 Months
Salary
 
 
Lump Sum
Death Benefit
250
%
X
$32,000
=
$80,000

 
Either you or your beneficiary may elect to have your benefit or the retirement
death benefit described below paid in the form of installments over a period of
up to 10 years or a lifetime annuity. (See the Regulations for further
explanation.)
 
If you die after becoming eligible for early retirement, your beneficiary would
receive the higher of (i) the active service death benefit described above, or
(ii) the retirement death benefit described below (as if you had retired on the
first day of the month in which you died).
 
In Retirement:
 
The regular form of all retirement benefits (normal, early or disability)
includes not only a retirement allowance, but also a lump sum retirement death
benefit which is 12 times the annual retirement allowance less the sum of such
allowance payments made before death. Please note that this death benefit does
not apply in the event you elect to receive your benefit under one of the
“Optional Forms of Retirement Benefit” (see Page 8) in lieu of the regular form.
 
Example: You die two (2) years after retirement and your regular annual
retirement allowance was $10,000. Your death benefit is illustrated below:
 
Annual Retirement Allowance
 
 
 
Initial Death Benefit At Retirement
 
Allowance Payments For 2 Years
 
Lump Sum Death Benefit
$10,000
X
12
 
=
$120,000
less
$20,000
=
$100,000

 
All retirement allowances continue for life, even though under the regular form
there would be no death benefit payable after 12 years.
 
NOTES:
 
•    
If a retiree should die before his allowance payments start (as in the case of
an early or normal retiree with deferred allowance), the death benefit would be
12 times the regular annual allowance which would have been payable had his
allowance commenced as of the first day of the month in which he died.

 
•    
Where death occurs prior to a Member's benefit commencement, in no event shall
the death benefit be less than the amount payable under the lump sum option
(refer to Page 11).

 
 
 

10

--------------------------------------------------------------------------------

 

OPTIONAL FORMS OF RETIREMENT BENEFIT
 
 
At any time before your retirement allowance begins, you may elect to convert
your regular retirement allowance and death benefit (described previously) to an
optional form of benefit. The amount of each Option in which you are interested
will be determined and communicated to you at retirement.
 
These Options are:
 
1     A higher allowance payable for life and no further benefit upon death.
 
2     A joint and survivor allowance which would continue at the rate of 100% to
your contingent annuitant if he or she survives you. If both you and your
contingent annuitant die before 120 monthly installments have been paid, the
commuted value of such unpaid installments would be paid in a lump sum to your
beneficiary.
 
3     A joint and survivor allowance which would continue at the rate of 75% to
your contingent annuitant if he or she survives you.
 
4     A joint and survivor allowance which would continue at the rate of 50% to
your contingent annuitant if he or she survives you.
 
5     A revised retirement allowance during your life with some other benefit
payable upon your death, subject to certain limitations and approval of the
Pentegra DB Plan.
 
6     A single lump sum settlement in lieu of any monthly allowance and death
benefit. This Option may be elected if you retire after reaching age 45, or if
you are an early retiree and defer commencement of your benefit until such age.
The election of this Option requires the written consent of your spouse, if any.
Please note that benefits accrued on or after January 1, 2004 shall not be
available in the form of a single lump sum.
 
7     A partial lump sum settlement equal to 25%, 50% or 75% of the total
benefit and a monthly allowance for the remainder of the benefit which must
commence at the time of the partial lump sum settlement. This Option may be
elected if you retire after reaching age 45 or if you are an early retiree and
defer commencement of your benefit until such age. The election of this Option
requires written consent of your spouse, if any. Please note that benefits
accrued on or after January 1, 2004 shall not be available in the form of a
single lump sum.
 
NOTES:
 
•    
The death benefit of a deceased retiree or Member who was eligible for early
retirement, who (i) is survived by a spouse, and (ii) has not made any election
with respect to his death benefit or retirement benefit, will be paid to the
surviving spouse in an amount equal to a lifetime annuity of at least 50% of the
retiree's allowance had he elected Option 4 above. This benefit may be paid in
the form of a lump sum or in installments of equivalent value.

 
•    
Effective January 1, 2004, you may not take the portion of your benefit which
you accrued on or after January 1, 2004 in the form of a single lump sum
settlement or a partial lump sum settlement. The single lump sum settlement and
the partial lump sum settlement options are not available to members hired on or
after January 1, 2004.

 
•    
Where death occurs prior to a member's benefit commencement, in no event shall
the death benefit be less than the amount that would have been payable if your
employer provided a lump sum payment option and you elected to receive your
accrued benefit in the form of a lump sum.

 
 

11

--------------------------------------------------------------------------------

 

DIRECT ROLLOVERS
 
 
If you select payment option numbers 6 or 7 above, you may request that a direct
rollover of all or a portion of the distribution be made to either an Individual
Retirement Account (IRA) or another qualified plan, which is willing to accept
the transfer of assets and is permissible under the Pentegra DB Plan. A direct
rollover will result in no tax being due until you withdraw the funds from the
IRA or other qualified plan. Under certain circumstances, all or a portion of
the amount to be distributed may not qualify for a direct rollover. For example,
a distribution of less than $200 will not be eligible for a direct rollover. If
you elect to receive the distribution, rather than request a direct rollover,
then 20% of the distribution amount will be withheld for federal income tax
purposes.
 
 
 
 
PAYING FOR YOUR BENEFITS
 
 
All contributions made to the Plan on your behalf are actuarially determined.
Your employer has elected to pay the full cost of your benefits. You, as an
employee, do not contribute while on the "non-contributory basis."
 
Special Note to any Member who has "Accumulated Contributions" with the Pentegra
DB Plan:
 
If you made personal contributions to the Pentegra DB Plan while your present or
previous employer was on the contributory basis and if those contributions have
not been refunded to you, you are fully vested in the value of such
contributions plus interest ("accumulated contributions"). This means that if
you terminate employment, you may request a refund of such accumulated
contributions. If you terminate before becoming fully vested in a retirement
benefit, the refund will be in lieu of all other benefits. If you terminate
after becoming fully vested in an early or normal retirement benefit (refer to
Page 3 describing Vesting), the refund will be in lieu of that portion of your
retirement benefit which is attributable to your accumulated contributions. The
remaining portion, attributable to your employer's contributions, will be
payable as a reduced retirement benefit.
 
 
 
 
YOUR PERSONAL ANNUAL STATEMENT
(Keeping You Informed)
 
Your accumulated contributions will be shown on your Personal Annual Statement
(see below).
 
Every year the Pentegra DB Plan prepares a Personal Annual Statement for each
Member. This statement shows as of each January 1st your periods of accrued
Vesting Service and Benefit Service, and the status of your retirement and death
benefits. These statements are sent to your employer for distribution in or
about the following month of March.
 
 

12

--------------------------------------------------------------------------------

 

REINSTATEMENT OF MEMBERSHIP AND SERVICE
 
If you leave employment before becoming vested (see Page 3), but become
reemployed by the same or another employer participating in this Program, you
will be reenrolled immediately.
 
If the period of your break in service (i.e., the period between your
termination and reemployment) was not longer than 60 months, your previous
Vesting Service will be reinstated upon your reemployment. If your break in
service was not longer than 12 consecutive months, your previous Vesting Service
will be reinstated upon your reemployment. In addition, you will also receive
Vesting Service credit for the period of your break. If the period of your break
in service exceeded 60 months but was not longer than the period of your Vesting
Service before becoming vested, your previous Vesting Service will be reinstated
upon your reemployment. If the period of your break in service was equal to or
exceeded the greater of 60 consecutive months or your previous Vesting Service,
upon reemployment you will be treated as a new employee upon reemployment. In
other words, no prior Vesting Service will be credited to you.
 
The following chart should assist you in understanding your options:
 
Length of Break in Service for a Non-Vested Member
Vesting Service Prior to the Break in Service
Period of the Break in Service
 
 
 
Less than 60 consecutive months
Will be reinstated upon a Member's reemployment.
Credit will not be given for the period of break in service.
Less than 12 consecutive months
Will be reinstated upon a Member's reemployment.
Credit will be given for the period of the break in service.
More than 60 consecutive months, but not more than total Vesting Service up to
the break in service
Will be reinstated upon a Member's reemployment.
Credit will not be given for the period of the break in service.
More than the greater of:
 
a) 60 consecutive months; or
 
b) Total Vesting Service prior to the break in service
Will NOT be reinstated upon a Member's reemployment.
Credit will not be given for the period of break in service.
 
Upon reemployment, the Member will be considered a new employee.

 
Upon reinstatement of your Vesting Service, your previous Benefit Service will
also be reinstated if you repay within five years of your reemployment or the
date you incurred a break in service of at least 60 months, any accumulated
contributions which were refunded to you with interest to the date of such
repayment.
 
For example, if you terminated service and had completed one year (i.e., 12
months) of Vesting Service, you would not be vested in a retirement benefit and
would be entitled only to a refund of your own contributions, if any, plus
interest. However, if you returned to service with any participating employer
within 60 months, your previous Vesting Service would be reinstated and your
previous Benefit Service would also be reinstated if you repaid with interest
any contributions that had been refunded to you.
 
If you leave employment with a vested benefit, commence receiving benefits, and
then are reemployed as an active Member by a participating employer, you will be
reenrolled immediately and given the option, within six months following
reemployment as an active Member, to make an irrevocable election to continue to
receive the payment of your Retirement Allowance or to suspend the payment until
subsequent termination of service. If no election is made, the payment of your
Retirement Allowance will continue in the form of payment previously chosen.
Upon your subsequent retirement, your retirement benefit will be based upon your
Benefit Service before and after your prior retirement and your Salary during
that service, but will be actuarially reduced for any such benefit already paid.
 
 

13

--------------------------------------------------------------------------------

 

LEAVES OF ABSENCE
 
 
There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.
 
Type 1     Non-military leave granted to a Plan Member for up to one year during
which all contributions continue. Both Vesting Service and Benefit Service
continue to accrue during this leave.
 
Type 1-A    Military leave granted to a Plan Member who is subject to qualified
military service pursuant to an involuntary military call-up in the Reserves of
the U.S. Armed Services. During this leave, contributions continue to be made.
In addition, Vesting Service and Benefit Service continue to accrue. To qualify
for benefits under Type 1-A, a Member must return to the service of his employer
within 90 days of his discharge from military service.
 
Type 2    Non-military granted to a Plan Member for up to one year during which
all contributions are discontinued. During this leave, Vesting Service continues
to accrue, but Benefit Service does not. The accrual of Benefit Service will
resume when your leave terminates and your contributions resume.
 
Type 3    Military leave to a Plan Member during which all contributions are
discontinued. During this leave, Vesting Service continues to accrue, but
Benefit Service generally does not. The accrual of Benefit Service will resume
when your leave terminates and your contributions resume.
 
The following Table will assist you in understanding the Plan's Leave of Absence
provisions as described above.
 
Type of Leave
Duration
Contributions
Vesting
Service
Benefit
Service
NON-MILITARY LEAVE:
 
 
 
 
1
Up to one year
Will continue to be made
Will continue to accrue
Will continue to accrue
2
Up to one year
Will be discontinued
Will continue to accrue
Will not continue to accrue
MILITARY LEAVE:
 
 
 
 
1-A
Can vary
Will continue to be made
Will continue to accrue
Will continue to accrue
3
Can vary
Will be discontinued
Will continue to accrue
Will not continue to accrue

 
 
 

14

--------------------------------------------------------------------------------

 

LIMITATIONS ON BENEFITS
 
 
•    
No benefit is payable by the Pentegra DB Plan unless the required contributions
and application forms have been received by the Plan.

 
•    
Internal Revenue Service (IRS) requirements impose certain limitations on the
amount of benefits that may be paid under this and other qualified retirement
plans. These limitations normally affect only the highest-paid employees and are
subject to adjustment in accordance with IRS regulations. The dollar limit on
annual benefits payable from a defined benefit plan is $195,000 in 2009, 2010
and 2011, actuarially reduced for benefits commencing before age 62 and
increased for benefits commencing after age 65. If you have less than 10 years
of vesting service or are under age 65 when you retire, or if your employer has
two (2) plans in effect, your benefits are subject to further restrictions.

 
•    
The Pentegra DB Plan, by law, cannot recognize annual compensation in excess of
a certain dollar limit. The limit for the 2009 and 2010 limitation years is
$245,000. After 2011, the compensation dollar limit may be adjusted by the IRS.

 
•    
If an employer should withdraw from the Pentegra DB Plan and establish a
comparable defined benefit plan as a qualified successor plan, all liabilities
of such employer under the Pentegra DB Plan must be transferred to the qualified
successor plan. If an employer should withdraw from the Pentegra DB Plan without
establishing a qualified successor Plan, all liabilities of the employer under
the Pentegra DB Plan must be annuitized through an insurance company selected by
the Pentegra DB Plan. Limits may be imposed upon the benefits of certain
higher-paid employees if an employer withdraws from the Pentegra DB Plan within
10 years after the later of its commencement date or the effective date of any
change which increases benefits.

 
•    
Amounts payable by the Pentegra DB Plan generally may not be assigned, and if
any person entitled to a payment attempts to assign it, his interest in the
amount payable may be terminated and held for the benefit of that person or his
dependents.

 
•    
Your employer's continued participation is subject to IRS qualifications and
other regulations it may impose.

 
•    
The limitations on benefits imposed by the IRS are subject to changes on an
annual basis.

    
 
 
    
INSURANCE OF BENEFITS
 
 
Benefits under the Plan are insured by the Pension Benefit Guaranty Corporation
(PBGC) if the Pentegra DB Plan terminates. Generally, the PBGC guarantees most
vested normal retirement age benefits, early retirement benefits, and certain
disability and survivor pensions. However, the PBGC does not guarantee all types
of benefits under covered plans, and the amount of benefit protection is subject
to certain limitations.
 
The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination. However, if prior to the termination of a plan, the employer has
been participating for less than five (5) years, or if benefits have been
increased within the past five years, the whole amount of the vested benefits or
the vested increase may not be guaranteed. In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees, which is adjusted
periodically. A withdrawal of your employer from participation in the Pentegra
DB Plan is not a plan termination under this paragraph, and only those benefits
provided under Article XII of the Pentegra DB Plan Regulations are payable in
the event of such a withdrawal.
 
For more information on the PBGC insurance protection and its limitations, ask
the Plan Administrator or the PBGC. Inquiries to the PBGC should be addressed to
the PBGCs Technical Assistance Division, 1200 K Street N.W., Suite 930,
Washington, D.C. 20005 - 4026 or call 202-326-4000 (not a toll free number).
TTY/TTD users may call the federal relay service toll free at 1-800-877-8339 and
ask to be connected to 202-326-4000. Additional information about the PBGCs
pension insurance program is available through the PBGCs website on the Internet
at http://www.pbgc.gov.

15

--------------------------------------------------------------------------------

 

DISPUTED CLAIMS PROCEDURE
 
 
If you disagree with the Pentegra DB Plan with respect to any benefit to which
you feel you are entitled, you should make a written claim to the President of
the Pentegra DB Plan. If your claim is denied, you will receive written notice
from him explaining the reason for the denial within 90 days after the claim is
filed.
 
The President's decision will be final unless you appeal such decision in
writing to the Retirement Committee of the Board of Directors of the Pentegra DB
Plan at 108 Corporate Park Drive, White Plains, New York 10604, within 60 days
after receiving the notice of denial. The written appeal should contain all
information you wish to be considered. The Retirement Committee will review the
claim within 60 days after the appeal is made. Its decision will be in writing,
and will include the reason for such decision. The Committees decision will be
final.
 
 
 
 
QUALIFIED DOMESTIC RELATIONS ORDERS (QDROS)
 
 
A QDRO is a judgment, decree or order which has been determined by the Pentegra
DB Plan, in accordance with the procedures established under the Pentegra DB
Plans Regulations, to constitute a QDRO under the Internal Revenue Code.
 
To obtain copies of the Pentegra DB Plans Model QDRO and QDRO Procedures free of
charge, please contact the Plan Administrator. (Please refer to the Other Plan
Information section of this Summary to obtain the Plan Administrators address
and telephone number).
 
 
 
STATEMENT OF ERISA RIGHTS
 
As a Member in the Comprehensive Retirement Program, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all Members will be entitled to:
            
X Examine, without charge, at the Plan Administrator's office or at other
specified locations all plan documents, and copies of all documents filed by the
Plan Administrator with the U.S. Department of Labor such as detailed annual
reports and plan descriptions.
        
X Obtain copies of all plan documents and other plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies.
   
X Receive a Summary of the Plan's annual financial report. The Plan
Administrator is required by law to furnish each Member with a copy of this
summary annual report.
        
X Obtain, without charge, a statement telling you whether you have a vested
right to receive a pension at normal retirement (age 65) and if so, what your
benefits would be at that time if you stop working under the Plan now. If you do
not have a vested right to a pension, the statement will tell you how many more
years you have to work to get such a right. This type of statement is provided
automatically to each Member once a year (see Your Personal Annual Statement as
described earlier).
           
In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called "fiduciaries," have a duty to do so prudently and in the
interest of you and other Plan Members, retirees and beneficiaries. No one,
including your employer, may fire you or otherwise discriminate against you in
any way to prevent you from obtaining a pension benefit or exercising your
rights under ERISA. If your claim for a pension benefit is denied in whole or in
part you will receive a written explanation of the reason for the denial. As
already explained, you also have the right to have your claim reconsidered.
      

16

--------------------------------------------------------------------------------

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive them, unless such materials were not
sent for reasons beyond the Administrator's control. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court.
           
In addition, if you disagree with the Plan Administrators decision (or lack
thereof) concerning the qualified status of a domestic relations order
subsequent to the 18 month period prescribed in Section 414(p) of the Code,
after you have complied with the remedies prescribed in the Pentegra DB Plans
QDRO Procedures and the Disputed Claims Procedure outlined in this Summary Plan
Description, you may file suit in federal court.
     
If it should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor or, after you have complied with the Disputed
Claims Procedure outlined in this Summary Plan Description, you may file suit in
a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees (for example, if it finds your claim is frivolous).
      
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries; Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N. W. Washington, D.C. 20210.
     
This Statement of ERISA Rights is required by federal law and regulation.
 
 

17

--------------------------------------------------------------------------------

 

OTHER PLAN INFORMATION
 
 
Employer:
 
Federal Home Loan Bank of Des Moines
801 Walnut Street, Ste 200
Skywalk Level
Des Moines, IA 50309-3501
 
Telephone Number: 515-281-1000
 
 
Plan Sponsor:
 
The Comprehensive Retirement Program is sponsored by the
 
Pentegra Defined Benefit Plan for Financial Institutions
108 Corporate Park Drive
White Plains, New York 10604
Telephone Number: 914-694-1300
 
Employer Identification Number 13-5645888
Plan Number 001
Plan Year End June 30
 
 
Plan Administrator:
 
The Plan Administrator is the President of the Pentegra DB Plan, whose place of
business is the office of the Pentegra Defined Benefit Plan for Financial
Institutions. The President is also the person designated as agent for service
of legal process. Service of legal process may also be made upon a Plan Trustee.
 
 
Board of Directors:
 
The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is furnished to your employer) for a current
listing of Directors and their places of business.
 
 
Participating Employers:
 
Upon receipt of a written request for information regarding whether a particular
employer is a Member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer's address.
 
 
 
 
 
 
 
 
 
 
 
 
 
                                  

18